Case 0:20-cv-60885-RKA Document 29 Entered on FLSD Docket 07/14/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61017-CIV-ALTMAN/Hunt

  ARTURO MORALES,

         Plaintiff,
  v.

  SUNRISE MEATS, INC., et al.,

        Defendants.
  ________________________________/
                    ORDER SCHEDULING STATUS CONFERENCE

         The Plaintiff’s Complaint alleges violations of the Fair Labor Standards Act (the

  “FLSA”), 29 U.S.C. § 203. Consistent with the Court’s practices in such cases, counsel are

  directed to appear at a status conference on Tuesday, July 21, 2020, at 1:00 p.m. The

  conference will be conducted telephonically. At that time, the parties shall dial 1-888-363-4734

  and enter access code 9127026, followed by the # symbol. Counsel must not utilize

  speakerphone functionality during the hearing. If possible, counsel should use a landline.

  Instructions for the status conference are as follows:

            1.   The parties are not personally required to appear, but a representative of each

                 party with full authority to enter a full and complete compromise must appear.

            2.   If an agreement is reached, the parties shall promptly notify the Court.

            3.   The Plaintiff’s counsel must appear with the entire case file. If any of the

                 Defendants have not yet appeared, the Plaintiff must serve a copy of this

                 Order on any such Defendant within two business days of the date of this

                 Order.

            4.   The Clerk is DIRECTED to enter this Order in the following cases:
Case 0:20-cv-60885-RKA Document 29 Entered on FLSD Docket 07/14/2020 Page 2 of 3



             a.    20-cv-61017 – Morales v. Sunrise Meats, Inc. et al.

                   i.     (Call in time: 1:00 p.m.)

             b.    20-cv-22607 – Flores et al. v. Gateway Airport Concessions, Inc et al.

                   i.     (Call in time: 1:10 p.m.)

             c.    20-cv-61248 – Charles-Pierre v. Millennium Steel, Inc et al.

                   i.     (Call in time: 1:20 p.m.)

             d.    20-cv-81029 – Pennington et al. v. U-Tiki Beach, LLC et al.

                   i.     (Call in time: 1:30 p.m.)

             e.    19-cv-62848 – Hearns v. All Dade Plumbing, Inc.

                   i.     (Call in time: 1:40 p.m.)

             f.    20-cv-61025 - Abdulaal v. Beauty Discount Zone

                   i.     (Call in time: 1:50 p.m.)

             g.    20-cv-61356 – Lookrwah-Andrews v. Blueocean Marine Serv. LLC, et al.

                   i.     (Call in time: 2:00 p.m.)

             h.    20-cv-61352 – Lima et al. v. Westmoreland Protection Agency Inc. et al.

                   i.     (Call in time: 2:10 p.m.)

             i.    20-cv-60885 – Thompson v. Fort Lauderdale Law Group

                   i.     (Call in time: 2:20 p.m.)

             j.    20-cv-61381 – Greenblatt et al v. Green Planet Corp.

                   i.     (Call in time: 2:30 p.m.)

             k.    20-cv-61343 – Barraza v. Mito’s USA LLC et al.

                   i.     (Call in time: 2:40 p.m.)

             l.    20-cv-61210 – Izaguirre v. Project V Inc. et al.


                                             2
Case 0:20-cv-60885-RKA Document 29 Entered on FLSD Docket 07/14/2020 Page 3 of 3



                       i.     (Call in time: 2:50 p.m.)

               m.       20-cv-60913 – KCI v. Krisak

                       i.     (Call in time: 3:00 p.m.)

        DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of July 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
  cc:   counsel of record
